Citation Nr: 1533694	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  10-29 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to May 3, 2010.  

2.  Entitlement to an initial evaluation in excess of 70 percent for PTSD on or after May 3, 2010.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel
INTRODUCTION

The Veteran had active service from April 1978 to March 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the granted service connection PTSD and assigned a 30 percent evaluation effective from February 19, 2008.  

During the pendency of the appeal, the RO issued a March 2013 rating decision and supplemental statement of the case (SSOC) increasing the evaluation to 70 percent.  As such, the Veteran's PTSD is currently assigned a 30 percent evaluation as of February 19, 2008, and a 70 percent evaluation effective from May 3, 2010.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue of entitlement to a higher initial evaluation for PTSD remains on appeal and have been recharacterized as reflected on the title page.

In his June 2010 substantive appeal, the Veteran requested a hearing before the Board.  However, he later withdrew this request in an August 2014 statement.  Thus, there is no outstanding hearing request.  See 38 C.F.R § 20.704(e).

The Veterans Benefits Management System (VBMS) and Virtual VA each include treatment records from several different VA facilities.  The RO has not reviewed all of these records in the March 2013 supplemental statement of the case (SSOC).  To the extent that any of this new evidence is relevant to the claim on appeal, the Board notes that the Agency of Original Jurisdiction (AOJ) will have the opportunity upon remand to consider any records received since the March 2013 SSOC.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's VBMS file includes a June 2015 report of hospitalization indicating that the Veteran received in-patient care in the psychiatry department of the Shreveport VA Medical Center (VAMC) that month.  The most recent available treatment records from the Shreveport VAMC in VBMS document treatment through September 2014.  Therefore, it appears that there are outstanding VA treatment records relevant to the issue on appeal.  

The Board also notes that the Veteran was afforded VA examinations in July 2009 and March 2011 in connection with his claim.  His VBMS file also indicates that the RO scheduled him for an additional VA examination in December 2014.  However, the Veteran has had several address changes, and the examination request and the notation that the Veteran failed to report for that examination reflect different addresses.  Therefore, it is unclear whether the Veteran ever received notice of that examination.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the paper and electronic claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the Shreveport VAMC for treatment since September 2014.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his PTSD.  The examiner should perform any and all studies, tests, and evaluations deemed necessary.  The examiner should also review all pertinent records associated with the claims file.  

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The examiner's findings should address the level of social and occupational impairment attributable to the Veteran's PTSD.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

3.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examinations, to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2014).

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file. It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  When the requested development has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefits sought are not granted, the AOJ should furnish Veteran and his representative a SSOC and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


